DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,283,211. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 11,283,211 disclosed the plug ultrasonically welded to the connector in a second configuration but not disclosed the plug ultrasonically welded to the connector in a configuration.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the U.S. Patent No. 11,283,211 to have the plug ultrasonically welded to the connector in a configuration for better connection.



Claim Objections
4.	Claim 3, line 4, “a terminal or an electrical wire” should be -- the terminal or the electrical wire--;

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (6,595,800) in view of Braund et al. (4,105,278) and Crawford et al. (6,341,983).
Regarding claims 1 and 2, Yuasa et al. disclose an assembly comprising: 
a plug (20, figures 5 or 9) at least partially disposed in a cavity (11, figure 9) of a connector (10, figure 9) at a front end of the connector, the plug comprising:
an inset (not labeled, figure 5) extending axially into a body of the plug, and
a recess (22, figure 5) formed within the inset portion, the recess having a first closed surface (31, figures 5 or 9) forming an outer surface,
wherein the plug encloses the cavity with a second closed surface (30, figure 5), such that the cavity is free from receiving a terminal or an electrical wire in the configuration.
Yuasa et al. disclose the claimed invention as described above except for the plug ultrasonically welded to the connector in a configuration, and the first closed surface configured to engage with a tool for aligning the plug with the cavity.
Braund et al., figures 1 and 2 show a cover (8) is secured to a housing (3) at a step (11) by ultrasonic welding (column 3, lines 57-59).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Yuasa et al. to have the plug ultrasonically welded to the connector in a configuration, as taught by Braund et al., in order to have the plug is not easily drop out from the connector or protect the connector from the outer environment when not in use.
Crawford et al. figure 2 shows a tool (54) is inserted to a cavity (46).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Yuasa et al. to have the first closed surface configured to engage with a tool, as taught by Crawford et al. for better connection.
Regarding claims 3, Yuasa et al., figure 9 shows the connector defines a front end and an opposing rear end, the connector having a plurality of cavities defined therein, each of the plurality of cavities extending from the front end to the rear end and configured to receive at least one of the terminal or the electrical wire therein.
Regarding claim 4, Yuasa et al., figure 5 shows the plug further comprises a first end (pointed at 30) at least partially disposed in the cavity of the connector and a second end (pointed at 20) opposite the first end, and wherein a cap (21) is formed at the second end and extends annularly outward from the body.
Regarding claim 6, Yuasa et al., figure 9 shows the plug defines a plug length measured from the cap to the first end, wherein the cavity defines a cavity length, except for the plug length is substantially half the cavity length. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yuasa et al. to have the plug length is substantially half the cavity length for better engaging.
Regarding claim 7, the combination of Yuasa et al. and Braund et al. disclose the plug comprises a collar (21, Yuasa et al., figure 5) formed annularly about the body, the collar configured to engage a receiving wall of the connector and defining a collar diameter (Yuasa et al., figure 9), and wherein the collar is ultrasonically welded to the connector (disclosed by Braund et al.).
Regarding claim 8, Yuasa et al., figure 9 shows the collar defines an outer profile complementary to a profile of the receiving wall.
Regarding claim 9, the collar comprises a first taper extending inwardly toward the first end of the body, and wherein the collar comprises a second taper extending inwardly moving toward the second end of the body.
 	Regarding claim 10, Yuasa et al., figure 9 shows a point is formed between the first taper and the second taper, and wherein at least a portion of the point engages the receiving wall.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al.,  Braund et al. and Crawford et al. as applied to claim 4 above, and further in view of Lundergan et al. (4,640,567).
Regarding claim 5, Yuasa et al., Braund et al. and Crawford et al.  disclose the claimed invention as described above except for the cap is disposed against and engages the front end of the connector when the plug is disposed in the cavity of the connector.
Lundergan et al., figures 2 and 3 show a cover member (52) having a cap (pointed at 52, figure 2) is disposed against and engages the front end of the connector (50) when the plug is disposed in the cavity of the connector (figure 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yuasa et al. to have the cap is disposed against and engages the front end of the connector when the plug is disposed in the cavity of the connector, as taught by Lundergan et al., in order to have more security between the plug and the connector.
8.	Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (6,595,800) in view of Braund et al. (4,105,278) and Lundergan et al. (4,640,567).
Regarding claim 11, Yuasa et al. disclose a connector assembly, comprising:
a plug (20, figure 9) at least partially disposed in a cavity (11) of a connector (10) at a front end of the connector, the plug comprising:
a first end (pointed at 30, figure 9) at least partially disposed in the cavity of the connector,
a second end (pointed at 20, figure 9) opposite the first end, 
wherein the cavity comprises a receiving portion formed from a receiving wall defining a receiving portion diameter.
Yuasa et al. disclose the claimed invention as described above except for the plug ultrasonically welded to the connector in a configuration, and a cap formed at the second end and extending annularly outward from the body.
Braund et al., figures 1 and 2 show a cover (8) is secured to a housing (3) at a step (11) by ultrasonic welding (column 3, lines 57-59).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Yuasa et al. to have the plug ultrasonically welded to the connector in a configuration, as taught by Braund et al., in order to have the plug is not easily drop out from the connector or protect the connector from the outer environment when not in use.
Lundergan et al., figures 2 and 3 show a cover member (52) having a cap (pointed at 52, figure 2) formed at the second end and extending annularly outward from the body (figure 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yuasa et al. to have the cap formed at the second end and extending annularly outward from the body, as taught by Lundergan et al., in order to have more security between the plug and the connector.
Regarding claim 12, Yuasa et al., disclose the connector defining a front end (pointed at 13, figure 9) and an opposing rear end (pointed at 20), the connector having a plurality of cavities defined therein.
Regarding claim 13, Yuasa et al., figure 9 shows a collar (21) formed annularly about the body of the plug, the collar configured to engage the receiving wall and defining a collar diameter.
 	Regarding claim 14, Yuasa et al., figure 9 shows the collar defines a collar diameter, and wherein the collar diameter is substantially the same or greater than the receiving portion diameter.
Regarding claim 15, it is noted that Braund et al. disclose the collar is ultrasonically welded to the receiving wall.
	Regarding claims 17-20, the features in the method claims are identical to those of the apparatus claims.  Therefore, the method of assembling an electrical connector assembly alone is not a patentable feature.
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. in view of Braund et al. and Lundergan et al. as applied to claim 11 above, and further in view of and Crawford et al. (6,341,983.
Regarding claim 16, Yuasa et al., figure 9 shows the plug further comprising an inset portion having a recess (22), the inset portion extending axially into a body of the plug from the cap, the recess having a first closed surface forming an outer surface.  Yuasa et al. disclose the claimed invention as described above except for the first closed surface configured to engage with a tool for aligning the plug with the cavity.
Crawford et al. figure 2 shows a tool (54) is inserted to a cavity (46).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Yuasa et al. to have the first closed surface configured to engage with a tool, as taught by Crawford et al. for better connection.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        12/01/22.
thanh-tam.le@uspto.gov